Citation Nr: 0207124	
Decision Date: 07/01/02    Archive Date: 07/10/02

DOCKET NO.  95-12 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in 
Wichita, Kansas


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
private medical expenses incurred in July 1993 and April 
1994.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The veteran had active service from December 1950 to November 
1952.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal by appellant, the veteran's widow, 
from a September 1994 decision by the Topeka, Kansas, VA 
Medical Center (agency of original jurisdiction), which 
denied payment or reimbursement of unauthorized private 
medical expenses incurred in April 1994.  In March 1999, the 
Board remanded the case to the originating agency for 
additional procedural and evidentiary development.  The 
record subsequently indicated that appellant had timely 
appealed another September 1994 decision by that VA Medical 
Center, which denied payment or reimbursement of unauthorized 
private medical expenses incurred in July 1993.  

With respect to other procedural matters, in a March 1995 
Notice of Disagreement (on VA Form 9), appellant requested a 
"Travel Board" hearing.  A "Travel Board" hearing was 
conducted by a Board Member in June 1999 at the Wichita, 
Kansas, Regional Office (RO).  By a July 1999 Order, that 
Board Member, who had conducted that June 1999 "Travel 
Board" hearing, disqualified himself from further 
participation in this case pursuant to 38 C.F.R. § 19.12(a) 
(1999).  In July 1999, the Board's administrative staff sent 
appellant a letter, offering her the option of another Board 
hearing.  Later that month, appellant responded in the 
affirmative, by requesting another "Travel Board" hearing.  
The case was subsequently reassigned to the undersigned Board 
Member.  In October 1999, the Board remanded the case to the 
originating agency to schedule another "Travel Board" 
hearing.  A March 2000 letter from the originating agency 
informed her that another "Travel Board" hearing would be 
scheduled.  However, a January 2001 written Report of Contact 
form states that appellant reported that she did not want to 
attend or have a "Travel Board" hearing.  No subsequent 
request for a hearing has been filed; and a February 2002 
informal hearing presentation from her representative also 
referred to appellant as no longer desiring a "Travel 
Board" hearing.  Thus the Board will proceed.

In that October 1999 remand, it was pointed out that 
appellant's claim for reimbursement of medical expenses may 
be "inextricably intertwined" by an issue raised by her 
involving benefits pursuant to 38 U.S.C.A. § 1151 based on 
alleged improper February 1994 VA medical treatment of the 
veteran.  Subsequently, in a November 2000 rating decision, 
the Wichita, Kansas, Regional Office (RO) denied entitlement 
to dependency and indemnity compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151; and by January 2001 written 
notice, appellant and her representative were informed of 
that decision as well as her appellate rights.  Since the 
evidentiary record does not include any subsequent timely 
notice of disagreement with that November 2000 rating 
decision, that § 1151 benefits issue is not an appellate 
issue currently before the Board.  See 38 C.F.R. §§ 20.200, 
20.201, 20.302 (2001).  The only issue the Board currently 
has jurisdiction over is entitlement to payment or 
reimbursement of unauthorized private medical expenses 
incurred in July 1993 and April 1994.


FINDING OF FACT

During the veteran's lifetime, service connection had not 
been awarded for any disability.


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement of 
the veteran's unauthorized private medical expenses incurred 
in July 1993 and April 1994 have not been met.  38 U.S.C.A. 
§§ 1703, 1710, 1728, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 17.120 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2001) became law.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

However, the Veterans Claims Assistance Act of 2000 does not 
require that assistance be provided to a claimant where there 
is "no reasonable possibility...that such assistance would aid 
in substantiating the claim."  See 38 U.S.C.A. § 5103A(a)(2) 
and 38 C.F.R. § 3.159(d).  As will be explained below, the 
claim for entitlement to payment or reimbursement of 
unauthorized private medical expenses lacks legal merit or 
entitlement under the law and, thus, requires no further 
development.  Additionally, the Statements of the Case issued 
to appellant and her representative have informed them of the 
reasons that her claim was denied.  Furthermore, prior to the 
enactment of the Veterans Claims Assistance Act of 2000, the 
Board remanded the case for additional development in an 
attempt to fully assist appellant in proving her claim.  

The appellant has contended and testified at a hearing in 
June 1999, in essence, that she is entitled to payment or 
reimbursement of the cost of the veteran's private medical 
treatment rendered in July 1993 and April 1994, on the 
grounds that although the veteran was not service-connected 
for a disability, said private medical treatment involved 
medical emergent conditions; that it would have been 
hazardous to the veteran's life and health if he had sought 
treatment at a distant government medical facility; and that 
no government medical facility was reasonably available.  
Alternatively, it is argued that the medical conditions 
requiring private medical treatment rendered in July 1993 and 
April 1994 had been aggravated or caused by VA treatment/lack 
of treatment.  The provisions of § 1151 provide benefits, 
under certain circumstances specified in the law, for 
compensation to be paid as if service connection were in 
effect.  However, this latter argument, dealing with an 
§ 1151 benefits claim, is legally irrelevant, insofar as the 
current appellate issue involving payment or reimbursement of 
unauthorized private medical expenses is concerned, since 
that claim for entitlement to § 1151 benefits was denied by 
an unappealed rating decision which is final.  Thus, the 
medical conditions in question have not been service-
connected or adjudicated as if service connection were in 
effect.  

At the time the veteran received emergency room treatment at 
said private hospital in July 1993 and April 1994, he had not 
been awarded service connection for any disability.  
Moreover, both the appellant and her representative concede 
that he had not been awarded service connection for any 
disability during his lifetime.  See March 1995 Notice of 
Disagreement (on VA Form 9); and hearing transcript, at T.4-
5, 6.  

There are statutory and regulatory criteria that permit VA to 
assume financial responsibility for medical expenses incurred 
by veterans at private facilities under certain 
circumstances.  Under 38 U.S.C.A. § 1728(a) , a veteran who 
is entitled to VA hospital care or medical services may be 
reimbursed for the reasonable value of such services provided 
by a non-VA facility, or the non-VA facility may be directly 
paid by VA, if three conditions are met.  The care or 
services must be (1) rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health, (2) for an adjudicated service-connected disability, 
or for a non-service-connected disability associated with or 
aggravating an adjudicated service-connected disability, or 
for any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability, and (3) must be rendered under circumstances 
where VA or other Federal facilities were not feasibly 
available.  38 U.S.C.A. § 1728(a)(1)-(3); 38 C.F.R. § 17.120.  
See also Parker v. Brown, 7 Vet. App. 116 (1994).  Each of 
these three criteria must be met in order to establish 
entitlement to reimbursement or payment of medical expenses 
under 38 U.S.C.A. § 1728.  See Zimick v. West, 11 Vet. App. 
45, 49 (1998).  

Since the veteran was not in receipt of an award of service 
connection for any disability at the time of the July 1993 
and April 1994 private medical treatment, said private 
medical treatment was not provided for a service-connected 
disability.  Therefore, the appellant cannot meet the 
criteria for reimbursement or payment of those unauthorized 
medical expenses, because all of the applicable criteria must 
be met (particularly the requisite that treatment was for an 
adjudicated service-connected disability, or for a non-
service-connected disability associated with or aggravating 
an adjudicated service-connected disability, or for any 
disability of a veteran who has a total disability permanent 
in nature resulting from a service-connected disability).  38 
C.F.R. § 17.120 (formerly 38 C.F.R. § 17.80).

Although under 38 C.F.R. § 17.52 (2001), VA may contract for 
medical care for a veteran who has service-connected 
disability rated at 50 percent or more, that provision does 
not authorize a contractual agreement to pay for the 
veteran's care in this case because the veteran was not in 
receipt of service connection for any disability.  

As the United States Court of Appeals for Veterans Claims has 
held, the statutory provisions authorizing VA to pay for care 
in non-VA facilities do not include provision for payment for 
non-VA care on the sole basis of emergency or unavailability 
of a VA facility.  See Zimick, supra, at 50.  See also 38 
U.S.C.A. § 1710, dealing with eligibility for hospital, 
nursing home, and domiciliary care.  The statutory provisions 
applicable to VA payment or reimbursement of unauthorized 
medical services do not guarantee a veteran that VA will 
assume financial responsibility for any and all episodes of 
care at non-VA facilities.  Id., at 49.  While a veteran may 
be eligible for hospital care under 38 U.S.C.A. § 1710, that 
section does not contain any provision which would authorize 
the Secretary to provide reimbursement to a veteran for 
services rendered at a non-VA facility.  Id., at 51.  

Statutory provisions allow VA to enter into contracts for 
private medical care of veterans under certain circumstances.  
See 38 U.S.C.A. §§ 1703.  However, these provisions are 
inapplicable in this case, since there is no evidence that VA 
facilities were incapable of furnishing the care or services 
required; treatment was not for a service-connected 
disability; and the other requisites set forth in that law 
were not met.  Although under 38 C.F.R. § 17.52(a)(3) (2001), 
contracts, including individual authorization for 
reimbursement or payment of expenses, are authorized for 
treatment of a medical emergency which poses a serious threat 
to a veteran receiving medical services in a VA facility, 
this provision is inapplicable in the instant case, since at 
the time of the July 1993 and April 1994 medical emergencies 
in question, the veteran was receiving treatment in a 
private, not VA, medical facility.  

Inasmuch as the law, not the evidence, is dispositive of the 
appellate issue in this case, the claim for entitlement to 
payment or reimbursement of unauthorized private medical 
expenses incurred in July 1993 and April 1994 is denied due 
to lack of legal merit or entitlement under the law.  


ORDER

Payment or reimbursement of unauthorized private medical 
expenses incurred in July 1993 and April 1994 is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

